HERRICK, J.
The alleged errors sought to be reviewed upon this appeal are those claimed to have been made by the referee in making and stating the accounts between the parties for rents collected, and commissions charged for their collection, and for moneys disbursed. The action is for a partition of land of which the parties were tenants in common. The alleged errors are errors of fact. The evidence as to rents collected and moneys paid out is not entirely satisfactory, but the referee had the witnesses before him in person, and heard their statements as to the manner in which they made out their accounts. I see no reason for believing that we could reach a conclusion any more satisfactory than the one at which he has arrived. Judgment should be affirmed, with costs of this appeal to be deducted from the share of the appellant in the proceeds of sale. All concur.